Morton, J.
The indictment does not charge any offence with the precision requisite in criminal pleadings. There is no sufficient allegation that the defendant obtained the signature of Sears to the note with an intent to defraud. The intent to defraud is an essential element of the crime intended to be charged, and must be distinctly averred by a proper affirmative allegation, and not by way of inference or argument merely. Commonwealth v. Lannan, 1 Allen, 590.
The concluding clause that “ so the jurors aforesaid, upon their oaths aforesaid, do say and present that said Dean ” “ in the manner aforesaid, designedly, by a false pretence and with intent to defraud, obtained the signature of said Sears,” is a statement of a legal conclusion from the facts previously charged. The conelusion does not follow from the premises. The only allegation of an intent to defraud is made argumentatively, and as a legal *66inference from facts stated, and that inference is unsound. Commonwealth v. Whitney, 5 Gray, 85. Rex v. Rushworth, Russ. & Ry. 317. Exceptions sustained.